That the DETAILED ACTION
Claims 1-15 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 14 are independent claims. Claims 2-13, 15 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 08-19-2019.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 08-19-2019 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-19-2019 is in compliance with the provisions of 37 CFR 1.97

Specification Objections
i) Applicant is reminded of the proper language and format for an abstract of the disclosure according to 37 C.F.R. 1.72. Applicants should remove bracket from the abstract. 




iii) The disclosure is objected because it does not comply with 37 C.F.R. 1.71. As currently drafted, elements of different sections of the application are enclosed in brackets which makes it unclear on whether Applicants intention is to remove those particular sections. Applicants is reminded that the specification must comply with 37 CFR 1.72(a) 
Claims Objections
Claims 1-15 are objected for failing to comply with 37 C.F.R. 1.75 because the numbering associated with claims are enclosed with brackets. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “filter” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Whether the Claim Interpretation complies with § 112(b)
Having concluded that the “filter” limitation in claim 2 invokes the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions under § 112, second paragraph. See Aristocrat, 521 F.3d at 1333. The specification does contain sufficient structure by reciting a filter to include at least the following: 
i) RC filter including one resistor and at least one capacitor 

As such, for Examination purposes the limitation directed to “filter” is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, meaning the feature presented in i) because said limitation is interpreted under 35 U.S.C. 112(f).  
To summarize, the examiner construes “filter” limitation perform various control functions, as recited in the claim 2, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and concludes that the specification does disclose sufficient structure and for examination purposes said limitations are interpreted to cover the corresponding structure described and equivalents thereof recited by i). 

Applicant Action May Be Required 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “filter” to either filter circuit or RC filter circuit as the term circuit has been found by the courts to recite sufficient structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0042925 by Hu et al. in view of U.S Publication No. 2012/0280637 by Tikkanen et al. .
As per claims 1, 14, Hu et al. discloses a power stabilization circuit comprising: 
a [circuit] provided on a first path through which an input power is supplied, to limit an inrush current of the power; (inter alia: boost circuit for providing power through a path to LED strings. (Figs 1) Fig 1 suffers from “When one of the resistor R1 of the LED strings 130 is short-connected, the current of one of the LED string 130 may be 
a circuit configured for activating at least one of a display and a backlight of the display is received. (inter alia: liquid crystal device comprising a LED backlight source and a liquid crystal panel arranged opposite to the LED backlight source, the LED backlight source provides a light source to the liquid crystal panel such that the liquid crystal panel is capable of displaying images, the LED backlight source including: a boost circuit for boosting an input DC voltage and for outputting the boosted DC voltage; a plurality of LED strings connected in parallel, wherein each of the LED strings includes a plurality of serially connected LEDs and a first resistor, and each of the LED strings receives the boosted DC voltage from the boost circuit. ¶ 0017) 

Hu does not distinctly discloses the following: 
a thermistor; 

a switching circuit configured to be switched to supply the current generated from the input power to the relay when an activation signal is received.

However, Tikkanen et al. discloses the following:

a thermistor provided on a first path through which an input power is supplied, to limit an inrush current of the power. (inter alia: thermistor 84 providing a first path to PFC stage 44, which AC main input power is supplied ( Fig 5) The thermistor is configured to “In order to limit inrush current limit during initial start-up of the power source, one approach is to utilize a negative temperature coefficient thermistor (NTC)” ¶0048
a relay configured to provide a second path through which the power is supplied without passing through the thermistor, to allow the power to be transferred through the second path instead of the first path when a current is supplied; and (inter alia: relay 86 configured to supply input power to PFC stage 44 via relay contact, thus making a second path (Fig 5) Moreover, the second path created by the relay allows the “relay contact to bypass the NTC thermistor” ¶ 0048. Therefore, to PHOSITA it follows that Tikkanen discloses the claimed expression of power is supplied without passing through the thermistor. 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Hu et al. and Tikkanen et al. because, both references are in the same field of endeavor. Tikkanen’s teaching of employing multiple paths of supplying power would enhance Hu's system by allowing the system to be running in a protected mode from inrush current, and at different times favoring a mode that allows power reduction, thus improving system reliability and power conservation. 
As per claim 14 recite similar features to those recited in claim 1, and therefore, claim 14 is rejected for reasons similar to those discussed above.

As per claim 5, Hu as modified discloses a power stabilization circuit wherein the relay includes a switch and a coil, (Tikkanen; contact and coil; Fig 5) 
wherein the switch is connected in parallel to the thermistor, (Tikkanen contact in parallel with the thermistor 84; Fig 5)
wherein the coil short-circuits or opens the switch according to whether the current is supplied, and wherein the switching circuit supplies a current to the coil such that the switch is short-circuited when the activation signal is received. (Tikkanen; switch 59/contact switch of the relay that is configured to be switched by the primary controller 58 that pulses the DC voltage that allows input power to be supplied, Fig 5, 0048-0052 )

As per claim 12, Hu as modified discloses a display device comprising: 
at least one of the display and the backlight of the display activated by the activation signal. (Hu discloses “liquid crystal device comprising a LED backlight source and a liquid crystal panel arranged opposite to the LED backlight source, the LED backlight source provides a light source to the liquid crystal panel such that the liquid crystal panel is capable of displaying images, the LED backlight source including: a boost circuit for boosting an input DC voltage and for outputting the boosted DC voltage; a plurality of LED strings connected in parallel, wherein each of the LED strings includes a plurality of serially connected LEDs and a first resistor, and each of the LED strings receives the boosted DC voltage from the boost circuit”  ¶ 0017), (Tikkanen discloses an activation signal when the primary controller “pulses the DC voltage that allows input power to be supplied”; Fig 5, 0048-0052 )
As per claim 13, Hu as modified discloses the display device further comprising:
a converting unit configured to output a driving voltage of at least one of the display and the backlight of the display when receiving the activation signal, wherein at least one of the display and the backlight is activated using the driving voltage. (Hu discloses a “ liquid crystal device comprising a LED backlight source and a liquid crystal panel arranged opposite to the LED backlight source, the LED backlight source provides a light source to the liquid crystal panel such that the liquid crystal panel is capable of displaying images, the LED backlight source including: a boost circuit for boosting an input DC voltage and for outputting the boosted DC voltage;” 0007  ) (Tikkanen discloses an activation signal when the primary controller “pulses the DC voltage that allows input power to be supplied”; Fig 5, 0048-0052 )
Allowable Subject Matter
Claims 2-4, 6-11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov